Hill, J.
(concurring)—I concur in the opinion expressed, as to the propriety of the trial court’s action as a temporary expedient; and I concur in the direction to the trial court; but I want to make clear that “best interests” of the children does not involve a weighing of the material advantages offered the children by the grandparents and the appellant father. He is entitled to the physical custody of his children, if he can satisfy the trial court that he can and will properly provide and take care of them in his home in Quincy. It takes a very strong case to overcome the presumption that a child’s “best interests” are served by being with a parent who is a fit and proper person to have the custody of the child.
Weaver, C. J., Rosellini, and Foster, JJ., concur with Hill, J.